In an action for a permanent injunction, plaintiff appeals, as limited by its brief, from so much of a resettled judgment of the Supreme Court, Nassau County, dated July 26, 1979, as granted defendant’s cross motion for summary judgment and made related provisions in defendant’s favor. Judgment reversed insofar as appealed from and cross motion denied, with $50 costs and disbursements (see Fortunoff Silver Sales v Euston Sta., 74 AD2d 895). Hopkins, J. P., Lazer, Gibbons and Weinstein, JJ., concur.